MATTHEW FOEHR                                   December 5, 2019



                      UNITED STATES DISTRICT COURT
                                FOR THE
                        DISTRICT OF MASSACHUSETTS

       SECURITIES AND EXCHANGE          )
       COMMISSION,                      )
                                        )
                      Plaintiff,        )   Case No.
                                        )   1:18-CU-11926-PBS
       vs.                              )
                                        )
       GREGORY LEMELSON and             )
       LEMELSON CAPITAL                 )
       MANAGEMENT, LLC,                 )
                                        )
                      Defendants,       )
                                        )
       and                              )
                                        )
       THE AMVONA FUND, LP,             )
                                        )
                  Relief Defendant.     )




                      Deposition of MATTHEW FOEHR
                          San Diego, California
                            December 5, 2019


      Reported by:
      Sheri L. Somers
      CSR No. 9734
      Job No. 10062971




Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                  December 5, 2019

                                                        Page 2
                  UNITED STATES DISTRICT COURT
                            FOR THE
                    DISTRICT OF MASSACHUSETTS

      SECURITIES AND EXCHANGE        )
      COMMISSION,                    )
                                     )
                  Plaintiff,         )   Case No.
                                     )   1:18-CU-11926-PBS
      vs.                            )
                                     )
      GREGORY LEMELSON and           )
      LEMELSON CAPITAL MANAGEMENT,   )
      LLC,                           )
                                     )
                  Defendants,        )
                                     )
      and                            )
                                     )
      THE AMVONA FUND, LP,           )
                                     )
                 Relief Defendant.   )




             Deposition of MATTHEW FOEHR, taken on behalf of
     defendant, at 600 West Broadway, Suite 300, San Diego,
     California, beginning at 8:59 a.m., and ending at
     6:35 p.m., on Thursday, December 5, 2019, before
     Sheri L. Somers, CSR No. 9734.




Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                 December 5, 2019

                                                       Page 3
      APPEARANCES:

      For Plaintiff:
              U.S. SECURITIES AND EXCHANGE COMMISSION
              BOSTON REGIONAL OFFICE
              33 Arch Street, 24th Floor
              Boston, Massachusetts 02110
              617.573.8947
              617.573.4590 fax
                   By: Marc Jones, Esq.
                        Jonesmarc@sec.gov

      For Defendants:
              LIBBY HOOPES
              399 Boylston Street
              Boston, Massachusetts 02116
              617.338.9300
              617.338.9911 fax
                   By: Douglas S. Brooks, Esq.
                        Dbrooks@libbyhoopes.com

      For LIGAND PHARMACEUTICALS and MATTHEW FOEHR:

                CAHILL GORDON & REINDEL LLP
                1900 K Street, Suite 950
                Washington, D.C., 20006
                202.862.8900
                202.862.8958 fax
                     By: Bradley J. Bondi, Esq.
                          Bbondi@cahill.com
                          William C. McCaughey, Esq.
                          Wmccaughey@cahill.com

      The Videographer:
              Ryan Asanas and Mike Tisa
              Key Discovery
      Also present:
              Gregory Lemelson


Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                  December 5, 2019

                                                        Page 4
                              INDEX
     WITNESS:   BRUCE VOSS
                                                         PAGE
     EXAMINATION BY MR. BROOKS                              9


                             EXHIBITS


     DEFENDANT'S                                        PAGE

     Exhibit 116      Subpoena to Testify at a            18
                      Deposition in a Civil Action
     Exhibit 117      E-mail string, top e-mail to        36
                      various recipients from Olivia
                      Holiday dated 3/12/2014, Bates
                      Nos. LGND_0020049 to '061

     Exhibit 118      Form S-1 Registration Statement     68
                      for Viking Therapeutics, Inc.
     Exhibit 119      Slide deck entitled, "Board of      73
                      Directors Meeting, June 10,
                      2015," Bates Nos. LGND_0056230
                      to '268

     Exhibit 120      E-mail string, top e-mail to        90
                      Jeffrey Finnell from Scott
                      Friestad dated 5/21/2015, Bates
                      Nos. SEC-SEC-E-0000892 to '895
     Exhibit 121      Document titled, "Overview of      106
                      Event Study Analysis," Bates
                      Nos. SEC-LIGAND-E-0000761 to
                      '766

     Exhibit 122      Slide deck entitled, "Meeting      108
                      with SEC Enforcement Division
                      Re: Emmanuel Lemelson," Bates
                      Nos. LGND_0048070 to '129


Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                  December 5, 2019

                                                         Page 5
                             EXHIBITS
     DEFENDANTS'                                          PAGE
     Exhibit 123      Document titled, "Ligand            165
                      Pharmaceuticals Incorporated
                      Going Concern Analysis," Bates
                      Nos. LGND_0021095 to '098

     Exhibit 124      Table of Contents, Item 1A. Risk    168
                      Factors, Bates Nos. LGND_0009352
                      to '361

     Exhibit 125      E-mail string, top e-mail to        197
                      Matt Foehr from Nishan De Silva
                      dated 8/29/2013, Bates Nos.
                      LGND_0010818, and attached slide
                      deck entitled, "Shots-on-Goal
                      Portfolio Review"
     Exhibit 126      E-mail string, top e-mail to        208
                      John Higgins, matt Foehr and
                      Nishan De Silva from Jason Aryeh
                      dated 12/6/2013, Bates Nos.
                      LGND_0018514 to '516
     Exhibit 127      E-mail string, top e-mail to        210
                      undisclosed recipients from
                      Robyn Karnauskas-Deutsche Bank
                      dated 12/6/2013, Bates Nos.
                      LGND_0018523 to '524
     Exhibit 128      E-mail string, top e-mail to        212
                      John Higgins from Matt Foehr
                      dated 2/1/2014, Bates Nos.
                      LGND_0019421 to '422

     Exhibit 129      E-mail string, top e-mail to        224
                      John Higgins from Matt Foehr
                      dated 2/3/2014, Bates Nos.
                      LGND_0019446 to '447
     Exhibit 130      E-mail to Glenn Dourado from Lin    227
                      Zhi dated 4/1/2014, Bates Nos.
                      LGND_0022920 to '932




Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                  December 5, 2019

                                                         Page 6
                             EXHIBITS
     DEFENDANTS'                                          PAGE
     Exhibit 131      E-mail to John Higgins from Matt    231
                      Foehr dated 9/26/2014, Bates
                      Nos. LGND_0061987 to '2010
     Exhibit 132      E-mail string, top e-mail to        246
                      Bruce Voss from Matt Foehr dated
                      6/17/2014, Bates Nos.
                      LCM_SEC0000849 to '851

     Exhibit 133      E-mail string, top e-mail to        250
                      Bruce Voss from Matt Foehr dated
                      6/17/2014, Bates Nos.
                      LCM_SEC0000857 to '859
     Exhibit 134      E-mail string, top e-mail to        266
                      Bruce Voss and John Higgins from
                      Matt Foehr dated 6/25/2014,
                      Bates Nos. LCM_SEC0000936 to
                      '937
     Exhibit 135      E-mail string, top e-mail to        271
                      Bruce Voss from Matt Foehr dated
                      9/26/2014, Bates Nos.
                      LCM_SEC0001190 to '193

     Exhibit 136      E-mail to John Higgins from Matt    272
                      Foehr dated 10/6/2014, Bates No.
                      LGND_000165

     Exhibit 137      Document titled, "Pipeline          279
                      Ligand Pipe Dream, Citron
                      Publishes the Smoking Gun on
                      Ligand Pharmaceuticals




Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                           December 5, 2019

                                                 Page 7
      PREVIOUSLY MARKED EXHIBITS


      EXHIBIT NO.            PAGE


      4                      236


      79                     245


      85                     261


      99                     268


      110                    270




Key Discovery                                617-348-9360
Deposition Services                 WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                    December 5, 2019

                                                            Page 8
  1      SAN DIEGO, CALIFORNIA; THURSDAY, DECEMBER 5, 2019

  2                      8:59 A.M. - 6:35 P.M.

  3

  4

  5        THE VIDEOGRAPHER:    We are now on the record.

  6   Today's date is December 5, 2019, and the time is

  7   8:59 a.m.    This begins the video-recorded deposition of

  8   Matt Foehr being taken in the matter of SEC versus

  9   Lemelson Capital Management, LLC, et al., on behalf of

 10   the defendant, pending in the United States District

 11   Court, District of Massachusetts, Civil Action

 12   No. 1:18-CV-11926-PBS.

 13               This deposition is taking place at Aptus

 14   Court Reporting located at 600 West Broadway,

 15   Suite 300, San Diego, California 92101.    My name is

 16   Ryan Asanas, the videographer, of Key Discovery located

 17   at 40 Court Street, Boston, Massachusetts 02108.

 18               Will all counsel present identify yourselves

 19   and state whom you represent starting with the taking

 20   attorneys.

 21       MR. BROOKS:    Doug Brooks from the law firm Libby

 22   Hoopes and I represent the defendants in this matter.

 23       MR. JONES:    Marc Jones, Securities and Exchange

 24   Commission, representing the plaintiffs.



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                    December 5, 2019

                                                          Page 9
  1        MR. McCAUGHEY:   William McCaughey, Cahill Gordon &

  2   Reindel, on behalf of Matt Foehr.

  3        MR. BONDI:   Brad Bondi, Cahill Gordon & Reindel,

  4   on behalf of Ligand Pharmaceuticals and the witness.

  5        THE VIDEOGRAPHER:    Thank you.   The court reporter

  6   today is Sheri Somers also with Key Discovery, and she

  7   may now swear in or affirm the deponent.

  8

  9                         MATTHEW FOEHR,

 10   having been administered an oath, was examined and

 11   testified as follows:

 12

 13                           EXAMINATION

 14   BY MR. BROOKS:

 15        Q.    Good morning, Mr. Foehr.    My name is Doug

 16   Brooks.   We met briefly off the record.    I represent

 17   the defendants in this matter.

 18             Have you ever been deposed before?

 19        A.    I have.

 20        Q.    How many times?

 21        A.    Approximately five.   I'm not sure exactly.

 22        Q.    When was the last time you were deposed?

 23        A.    Within the last six months.

 24        Q.    And what was the nature of that deposition,



Key Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                    December 5, 2019

                                                          Page 53
  1        Q.     Do you have any memory of what Viking was

  2   worth as a company at this time?

  3        A.     I do not.

  4        Q.     Do you recall what percentage of Viking did

  5   Ligand -- strike that.

  6               At this point -- at the point of the master

  7   license agreement, Ligand didn't own any part of

  8   Viking, did it?

  9        A.     I don't believe Ligand owned any Viking prior

 10   to the master license agreement.

 11        Q.     Okay.   When did Ligand first take an

 12   ownership stake in Viking?

 13        A.     In some ways this is a highly technical

 14   question.    Here we plan to fund Viking with a

 15   2.5 million loan that was convertible into stock.     So

 16   I'm not sure how to answer your question precisely, but

 17   it would have been generally following the master

 18   license agreement.

 19        Q.     Was Viking established to access public

 20   markets to raise additional capital to fund Ligand's

 21   unpartnered assets?

 22        MR. JONES:     Objection.

 23        MR. BONDI:     Objection.

 24        THE WITNESS:    Viking existed prior to us doing the



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                    December 5, 2019

                                                        Page 98
  1   but if you look at the second paragraph, it says,
  2   "While Ligand and its prior counsel have had some
  3   contact with the enforcement staff (through the Boston
  4   office and the Office of Whistleblower Protection) in
  5   the past concerning Lemelson, we wish to discuss new
  6   contact -- new conduct by Lemelson since those
  7   meetings."

  8              Do you see that?
  9        A.    I see that.
 10        Q.    Were you aware -- strike that.
 11              In May 2015, were you aware that Ligand and
 12   its prior counsel had had contact with the enforcement
 13   staff of the SEC?
 14        A.    Yes.
 15        Q.    Had you personally had any?

 16        A.    I was part of a meeting, yes.
 17        Q.    When did that meeting take place?
 18        A.    I don't recall the date exactly.    It was
 19   prior to this, but I don't recall exactly when.
 20        Q.    Do you know if it was in 2014?
 21        A.    I don't know.   I'd have to look at the
 22   records.
 23        Q.    Where did that meeting take place?

 24        A.    In Boston.



Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                     December 5, 2019

                                                          Page 99
  1          Q.   Who was at that meeting?

  2          A.   John Higgins, myself, Charles Berkman, our

  3   general counsel, and I believe Nishan de Silva, who was

  4   our CFO at the time, and there may have been other

  5   attendees, and I don't recall who attended from the

  6   SEC.

  7          Q.   Do you remember how many people from the SEC

  8   attended?

  9          A.   I don't.

 10          Q.   Mr. Jones was not there, correct, the

 11   gentleman sitting over there?

 12          A.   I don't recall Mr. Jones being there.

 13          Q.   How long did that meeting last?

 14          A.   My estimate, as I sit here today, is a little

 15   more than an hour, but I'm not sure.

 16          Q.   And I'm sorry if I -- was anyone from -- was

 17   Ligand's outside counsel there?

 18          A.   There were attorneys from our outside counsel

 19   there.

 20          Q.   Okay.   Do you know the firm?

 21          A.   Latham & Watkins.

 22          Q.   Do you know the attorneys that were there?

 23          A.   I don't recall the names.

 24          Q.   Do you remember what office they were from?



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                     December 5, 2019

                                                         Page 108
  1        A.     I believe that there was.

  2        Q.     And was that somebody who was hired by

  3   Ligand's counsel?

  4        A.     I believe that the individual you're

  5   referring to was --

  6        Q.     Okay.

  7        A.     -- a consultant of Cahill or hired by Cahill.

  8        Q.     Do you know when Ligand hired Cahill in

  9   connection with the Father Lemelson matter?

 10        A.     Not exactly, no.

 11        Q.     Do you recall approximately how much before

 12   May 2015?

 13        A.     I don't.

 14        Q.     Who -- do you recall who specifically was

 15   present from the SEC at the June 2015 meeting?

 16        A.     From this document, it looks like an

 17   individual named Scott Friestad was there.      I generally

 18   recall that, but I don't recall anyone else.

 19        Q.     Okay.   How long approximately did that

 20   meeting last?

 21        A.     My recollection is it was about an hour.

 22        Q.     Was a presentation made?

 23        A.     Yes.

 24        Q.     Was there a PowerPoint presentation?



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                   December 5, 2019

                                                        Page 109
  1        A.     Yes.
  2        Q.     Was it the same presentation as was made in
  3   Boston?
  4        A.     I don't recall.
  5        Q.     Do you recall whether the presentation
  6   involved things that took place after the meeting in
  7   Boston occurred?

  8        A.     It may have.
  9        Q.     Did you take notes at that meeting?
 10        A.     No.
 11        Q.     Did anyone?
 12        A.     I don't know.
 13        Q.     As best you can recall, what was in that
 14   presentation?
 15        A.     Generally a summary of Ligand and our

 16   business.    I believe there was also material that I
 17   spoke to relating to Promacta.    There may have been
 18   other analysis by -- or other work or other material
 19   that was prepared by Cahill or the individual who was
 20   contracted by Cahill, but I don't recall specifically.
 21        Q.     Okay.   And again, outside of that
 22   presentation, can you tell me everything you recall
 23   being said at the meeting.

 24        A.     I don't recall any specific statements, and



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                   December 5, 2019

                                                       Page 305
  1             I, the undersigned, a Certified Shorthand
  2   Reporter of the State of California, do hereby certify:
  3             That the foregoing proceedings were taken
  4   before me at the time and place herein set forth; that
  5   any witnesses in the foregoing proceedings, prior to
  6   testifying, were duly sworn; that a record of the
  7   proceedings was made by me using machine shorthand,
  8   which was thereafter transcribed under my direction;
  9   that the foregoing transcript is a true record of the
 10   testimony given.
 11             Further, that if the foregoing pertains to the
 12   original transcript of a deposition in a federal case,
 13   before completion of the proceedings, review of the
 14   transcript [ X ] was [ ] was not requested.
 15
 16             I further certify I am neither financially
 17   interested in the action nor a relative or employee of
 18   any attorney or party to this action.
 19             IN WITNESS WHEREOF, I have this date
 20   subscribed my name.
 21   Dated: December 19, 2019
 22
 23   _____________________________________
      Sheri L. Somers
 24   CLR, CSR No. 9734



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                  December 5, 2019

                                                       Page 306
  1             DECLARATION UNDER PENALTY OF PERJURY
  2
  3      I, MATTHEW FOEHR, hereby certify under penalty of
  4   perjury under the laws of the State of California that
  5   the foregoing is true and correct.
  6
  7      Executed this _____ day of ________________, 2019

  8   at ____________________, California.
  9
 10
 11
 12                             ____________________________
 13                                 MATTHEW FOEHR
 14
 15

 16
 17
 18
 19
 20
 21
 22
 23

 24



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                      December 5, 2019

                                                         Page 307
  1                      DEPOSITION ERRATA SHEET
  2
       CASE NAME: SEC v. LEMELSON
  3    DEPOSITION DATE: December 5, 2019
       WITNESS NAME: MATTHEW FOEHR
  4
  5    Reason Codes:    1. To clarify the record.
                        2. To conform to the facts.
  6                     3. To correct transcription errors.
  7
       Page   _____ Line ______ Reason Code ______
  8    From   _______________________ to _______________________
  9    Page   _____ Line ______ Reason Code ______
       From   _______________________ to _______________________
 10
       Page   _____ Line ______ Reason Code ______
 11    From   _______________________ to _______________________
 12    Page   _____ Line ______ Reason Code ______
       From   _______________________ to _______________________
 13
       Page   _____ Line ______ Reason Code ______
 14    From   _______________________ to _______________________
 15    Page   _____ Line ______ Reason Code ______
       From   _______________________ to _______________________
 16
       Page   _____ Line ______ Reason Code ______
 17    From   _______________________ to _______________________
 18    Page   _____ Line ______ Reason Code ______
       From   _______________________ to _______________________
 19
       Page   _____ Line ______ Reason Code ______
 20    From   _______________________ to _______________________
 21    Page   _____ Line ______ Reason Code ______
       From   _______________________ to _______________________
 22
       Page _____ Line ______ Reason Code ______
 23    From _______________________ to _______________________
 24



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
MATTHEW FOEHR                                     December 5, 2019

                                                         Page 308
  1    Page _____ Line ______ Reason Code ______
       From _______________________ to _______________________
  2
       Page _____ Line ______ Reason Code ______
  3    From _______________________ to _______________________
  4    Page _____ Line ______ Reason Code ______
       From _______________________ to _______________________
  5
  6
       _______ Subject to the above changes, I certify that
  7             the transcript is true and correct
  8    _______ No changes have been made. I certify that the
                transcript is true and correct.
  9
 10
 11                                 ______________________
                                         MATTHEW FOEHR
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24



Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
                                       ERRATA SHEET

Case: Securities and Exchange Commission v. Lemelson, No. 1:18-cv-11926-PBS (D. Mass)

Date of Deposition: December 5, 2019

Deponent: Matthew Foehr

Page   Line(s)          Change                    Change To                  Reason
1      N/A     1:18-CU-11926-PBS          1:18-CV-11926-PBS           Clarification
2      N/A     1:18-CU-11926-PBS          1:18-CV-11926-PBS           Clarification
4      N/A     WITNESS: BRUCE             WITNESS: MATTHEW            Clarification
               VOSS                       FOEHR
16     21      Santol                     Antle                       Transcription Error
16     24      Ed                         Eric                        Transcription Error
25     15      McCartney                  Macartney                   Transcription Error
25     17      Steven                     Stephen                     Transcription Error
51     21      it was your question.      it.                         Clarification
52     10      had                        may                         Transcription Error
52     21      2.5 million                $2.5 million loan           Clarification from
                                                                      exhibit
53     15       2.5                       $2.5                        Clarification
54     14       prefer                    refer                       Transcription Error
56     23       so had                    so we                       Transcription Error
181    23       Sovaldi                   Hepatitis C                 Clarification
215    5        Transcept primary Asset   “Transcept: Primary Asset   Clarification from
                Intermezzo.”              Intermezzo.”                exhibit
223    6        believe was               believe it was              Clarification
229    18       amount discussion         amount of discussion        Transcription Error
254    24       is not nonsensical        is a nonsensical            Transcription Error
262    20       misstates                 misstatements               Transcription Error
